DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled February 7, 2022 have been entered. Claims 1-22 are currently pending. Claims 1-7 and 15-22 are withdrawn. Claim 8 has been amended. 

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 
The remarks are primarily drawn to the amended limitations; however, since some of the same art is applied the examiner will address the remarks. First and foremost, applicant adds a first and second aperture with a first and second diameter and first and second viscosity respectively. The claim does NOT require these diameters or viscosities to be different. While applicant requires the flowable contents to be different they could have the same viscosity. 
Applicant is advised to look at the following prior art which teaches two containers joined for simulations mixing and dispensing and that is known to used different sized containers and conduits to create different flow rates for different materials depending on mixing ration requirements: US 2112160, US 2012/0215205, 
With regards to Applicant’s note regarding MPEP 2143.01. Isono was not used to modify the method rather the container’s contents employed by the claimed method; therefore, the sterilization of the container stands as being reasonable and obvious since it is known to sterile medical products.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203.

With regards to claim 8, Demarest discloses a method of treating a disease or condition using a pharmaceutical mixture (abstract, [0003]  wherein Demarest discloses the product maybe used for oral care and [0001] discloses sachets maybe used for medicines ie pharmaceuticals and oral care thereby meeting the limitation of treating diseases of mouth), comprising: 
-providing a disposable multi-reservoir container ([0024] which discloses multiple chambers which are single use and therefor disposable) comprising a first reservoir comprising a first pliable lateral wall ([0021] which discloses squeezing the sachets/ containers, if the wall is squeezable the wall must also be pliable) , a first aperture (or top of inlet 109 as it can be covered by a seal and therefore is an opening/ passage way between the container (101) and channel (109), [0029]) and first flowable contents having a first viscosity ([0025] discloses the contents of the container and [0021] which allows for the contents to be squeezed out of the container thereby allowing for a flowable material which has a viscosity), a second reservoir comprising a second pliable lateral wall ([0021] which discloses squeezing the sachets/ containers, if the wall is squeezable the wall must also be pliable), a second aperture (or top of inlet 107 as it can be covered by a seal and therefore is an opening/ passage way between the container (103) and channel (107), [0029])  and second flowable contents having a second viscosity ([0025] discloses the contents of the container and [0021] which allows for the contents to be squeezed out of the container thereby allowing for a flowable material which has a viscosity), a first flow channel (109, figure 1, [0029]) in fluid communication with the first reservoir (101, Figure 1, [0026]) and a second flow channel (107, figure 1, [0029])  in fluid communication with the second reservoir (103, Figure 1, [0026]), an exit aperture (or dispensing nozzle, 106, Figure 1, [0032]) in fluid communication with both the first flow channel and the second flow channel (see figure 3b for fluid connection , [0032]), and a removable sealing feature ( or tip 111, figure 3A, [0032]) positioned to block flow through the exit aperture ([0032]), wherein first lateral wall and the second lateral are juxtaposed with one another (see figure 1 which shows the containers side-by-side), the first flowable contents and the second flowable contents are different from each other ([0025] which discloses the contents are different); and wherein at least one of the first aperture and first flow channel have a first diameter and at least one of the second aperture and second flow channel have a second diameter (as seen in the cross section of Figure 3B annotated below in figure 1 the opening or aperture leading from the first tube (101) to the first channel (109) will have a first diameter and the opening or aperture leading from the second tube (103) to the second channel (107) will have a second diameter;

    PNG
    media_image1.png
    780
    604
    media_image1.png
    Greyscale

Figure 1: first and second apertures and diameters
-removing the sealing feature [0032]; and
-compressing at least one of the first lateral wall and the second lateral wall to induce flow of the first flowable contents through the first flow channel and flow of the second flowable contents through the second flow channel, thereby dispensing an active pharmaceutical mixture comprising a mixture of a first pharmaceutical component and a second pharmaceutical component through the exit aperture, wherein the first flowable contents comprise the first pharmaceutical component and the second flowable contents comprise the second pharmaceutical component [0020-0021]).
Demarest fails to disclose the first reservoir, second reservoir, first flowable contents, and second flowable contents are sterile and wherein the first and second diameters are selected to provide a desired mixing ratio between the first and second fluid contents upon compressing one of the first or second containers.
Isono teaches a pliable container (Col 5 lines 58-67) for therapeutic use with two chambers and a mixing channel (figure 1 and Col 5 line 58- Col 6 line 13) thereby being drawn to solve a similar problem to Demarest. The difference being Isono connects to an infusion set and the method of compressing the sides to dispense the contents is not discussed. Isono however still teaches a similar container even if the method of using it is different from Demarest. Isono teaches the container and contents of the container can be sterilized before use (Col 6 lines 43-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have sterilized the container and contents of Demarest in order to prevent bacterial growth prior to usage.
Demarest and Isono fail to teach the first and second diameters are selected to provide a desired mixing ratio between the first and second fluid contents upon compressing one of the first or second containers. Demarest notes mixing ratios in [0002] but Demarest does not specifically tie that to diameter (of the aperture).
Iaia teaches a pliable dual chambered dispending device thereby being in the same field of endeavor as Demarest and Isono. Iaia teaches the apertures or opening size from the two containers can be used to control the flow and that they can be different sizes (Col 2 lines 41-54) which would result in a ratio, though a ratio can also be 1 to 1 so the sizes need not be different per se).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have sized the diameter as needed in order to adjust the flow rate of Demarest as taught by Iaia.

With regards to claim 9, Demarest discloses applying the mixture to the treatment site (or mouth in [0025]).

With regards to claim 12, Demarest fails to disclose wherein the active pharmaceutical mixture comprises an emulsion or a suspension.
Isono teaches a pliable container (Col 5 lines 58-67) for therapeutic use with two chambers and a mixing channel (figure 1 and Col 5 line 58- Col 6 line 13) thereby being drawn to solve a similar problem to Demarest. The difference being Isono connects to an infusion set and the method of compressing the sides to dispense the contents is not discussed. Isono teaches certain drugs requires mixing before use) to include emulsions (lipid are mixed with other fluids to form an emulsion- if not used quickly the components will separate out, Col 1 lines 60-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have housed two components that are used to form an emulsion separate prior to use as the two components will separate over time.

With regards to claim 14, Demarest wherein the first reservoir comprises visual indicia related to volume of the first reservoir, and further comprising the step of utilizing the visual indicia to dispense a partial volume from the first reservoir that is appropriate for a single unit dose of the active pharmaceutical mixture ([0023] discloses a transparent window which allows the user to see the remaining volume and if the two contents are mixed).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above and evidenced by Colgate “Does Toothpaste Expire”.
With regards to claim 10, Demarest discloses the mixtures need to kept separator prior to just before use thereby meeting the limitation that the mixture is not stable for at least 6 months. Demarest fails to explicitly note the unmixed contents are stable at ambient temperature for at least 6 months and the mixed is not stable at ambient temperature for at least 6 months. However using Colgate as evidence it is well known toothpaste can be stored at room temperature and have a two year shelf life.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above and in view of Dodge et al. US 7037289 B2.
Demarest fails to teach wherein at least one of the first flowable contents and the second flowable contents comprises an organic solvent.
Dodge teaches a method of dispending a medication that requires mixing just prior to use thereby being drawn to solve the same problem as Demarest. Dodge teaches wherein at least one of the first flowable contents and the second flowable contents comprises an organic solvent (Col. 5 lines 35-52 disclose a solvent that is not water based and there are two major classes of solvents organic and inorganic (water based falls under inorganic due to the lack of carbon)).  Additionally Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants and US 5583114 discloses a two component mixture : protein plus buffer and bifunctional cross linking agent (Col 2 lines 4-15) which contains an organic solvent (Col 5 lines 7-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used any content such as one taught by Dodge within the container of Demarest which is able to keep two reactive compounds separate until use if once mixed their potency decreases or overtime becomes unstable.
Applicant only requires the container to be able to perform the method the particular drugs are not claimed therefor any drug that meet the limitations ie one that is mixed with an organic solvent prior to use can be used.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demarest et al. US 2018/0022526 A1 in view of Isonon et al. US 5509898 and in further view of Iaia et al. US 5318203 as applied to claim 8 above in view of Dodge et al. US 7037289 B2 (Dodge incorporates US 5583114 into their specification by reference) and as evidenced by “Vetbond storage and self-life”, https://support.datasci.com/hc/en-us/articles/360001257534-Vetbond-Storage-and-Self-life#:~:text=Vetbond(TM)%20Tissue%20Adhesive%20has,to%20use%20within%202%20months.> 
With regard to claim 11, Demarest fails to disclose wherein the first flowable contents and second flowable contents are stable on storage at 2C to 8C for a period of at least 6 months, and wherein the active pharmaceutical mixture is not stable at 2C to 8C for a period of at least 6 months.  
Dodge teaches a method of dispending a medication that requires mixing just prior to use thereby being drawn to solve the same problem as Demarest. Dodge incorporates US Patent 5583114 as information about tissue adhesive and sealants (Col. 18 lines 30-40) and US 5583114 discloses on the compound’s trade name of Vetbond. The storage of properties of  Vetbond is evidenced by “Vetbond’s storage and self-life” which teaches (on page 1, paragraph 1) the product is stable for 18-24 months at room temperature or may be refrigerated or frozen and must be used with 2 months once opened thereby meeting the claim.
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used any content such as Vetbond as taught by Dodge and evidenced by Vetbond’s storage abilities within the container of Demarest which is able to keep two reactive compounds separate. Applicant only requires the container to be able to perform the method (ie the contents are able to be stored) the particular drugs are not claimed therefor any drug that meet the limitations ie one that is stored at a set temperature can be used.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781